Title: From Thomas Jefferson to Craven Peyton, 28 August 1802
From: Jefferson, Thomas
To: Peyton, Craven


          
            Dear Sir:
            Monticello Aug. 28, 1802
          
          Being unacquainted with the rules of proceeding in the land office of the U.S. I am unable to say whether they will admit a patent to be made out for yourself, rather than the heir at law. I suspect it must be for the latter; leaving you to make good your claim in opposition to him in a court of law, but this is conjecture only. Perhaps if not inconvenient for you to come by, you might in conversation give me a more accurate view of the case. Accept my best wishes
          
            Th: Jefferson
          
        